Order entered May 10, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01220-CR

                             HUBERT WILLIAMS, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F11-53043-M

                                         ORDER
        Appellant’s April 11, 2013 motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to THIRTY DAYS from the

date of this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE